IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 37549

STATE OF IDAHO,                                  )     2011 Unpublished Opinion No. 321
                                                 )
       Plaintiff-Respondent,                     )     Filed: January 13, 2011
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JERRY DALE INGLE,                                )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Gregory M. Culet, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of two years, for felony driving under the influence, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                   ______________________________________________

                     Before GRATTON, Chief Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Jerry Dale Ingle pled guilty to felony driving under the influence. I.C. §§ 18-8004, 18-
8005. In exchange for his guilty plea, an additional charge was dismissed. The district court
sentenced Ingle to a unified term of ten years, with a minimum period of confinement of two
years, to run concurrent with an unrelated sentence. Ingle filed an I.C.R 35 motion, which the
district court denied. Ingle appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103


                                                1
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion. Therefore, Ingle’s judgment of conviction and
sentence is affirmed.




                                               2